                                                                                      07/02/2019

                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION

  CYNTHIA B. SCOTT, et al.,                 )
                                            )
        Plaintiffs,                         )
                                            )
  v.                                        )         Case No. 3:12-cv-36
                                            )
  HAROLD W. CLARKE, et al.,                 )
                                            )
          Defendants.                       )
                                            )

                                            ORDER

         Before the court is a Consent Motion for Extension filed by Defendants requesting

  additional time for the Defendants to file their response to Plaintiffs’ Motion for Attorney

  Fees. Plaintiffs do not object to an extension. For the reasons set forth in Defendants’

  motion and for good cause shown, it is hereby ORDERED that Defendants’ motion is

  GRANTED.

         Accordingly, it is ORDERED that Defendants shall have through and including July

  19, 2019 in which to submit any response to Plaintiffs’ Motion for Attorney Fees.

         It is SO ORDERED.

                                                          Entered: July 2, 2019




                                                                 Hon. Joel C. Hoppe
                                                            United States Magistrate Judge




Case 3:12-cv-00036-NKM-JCH Document 590 Filed 07/02/19 Page 1 of 1 Pageid#: 14813
